

Exhibit 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
  THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
effective as of this _16th_ day of _January_, 2008, by and among United Security
Bank, a California state-chartered bank (“Bank”), and United Security
Bancshares, a California corporation (‘Bancshares”), (collectively “Company”)
and Dennis R. Woods (“Employee”), with respect to the following facts:
 

A.
The Company desires to be assured of the continued association and services of
Employee in order to take advantage of his experience, knowledge and abilities
in the Company’s business, and further desires to employ Employee.

 

B.
The Employee desires to be so employed, on the terms and conditions set forth in
this Agreement.

 

C.
The Company and Employee desire to amend and restate the Agreement to conform
with Section 409A of the Internal Revenue Code of 1986, as amended.

 
 ACCORDINGLY, on the basis of the representations, warranties and covenants
contained herein, the parties hereto agree as follows:
 

1.
EMPLOYMENT

 
           1.1              Employment and Effective Date. The Company hereby
employs Employee as the President and Chief Executive Officer of Bancshares and
Bank, and Employee hereby accepts such employment, on the terms and conditions
set forth below, to perform during the term of the Agreement such services as
are required hereunder.
 
The effective date of this Agreement shall be the date of execution by both
parties hereof; provided, however, that the term shall commence January 1, 2006.
(See paragraph 3.1, below.)
 
           1.2              Duties. Employee shall render such management
services to Company, and shall perform such duties and acts, in each case
consistent with his position as President and Chief Executive Officer, as
reasonably may be required by the Company’s Boards of Directors (collectively
“Board”) in connection with any aspect of the Company’s business. Employee will
have such authority, power, responsibilities and duties as are inherent in his
positions (and the undertakings applicable to his positions) and necessary to
carry out his responsibilities and the duties required of him hereunder.
 
            1.3             Service to Others. During the period in which
Employee is employed by Company, Employee shall devote substantially all of his
productive time, ability and attention to, and shall diligently and
conscientiously use his best efforts to further, the Company’s business, and
shall not, without the prior written consent of the Board, perform such services
for any person other than the Company, which would materially interfere with the
performance of his duties hereunder. Notwithstanding the foregoing provisions of
this paragraph 1.3, while Employee is employed by Company, he may devote
reasonable time to activities other than those required under this Agreement,
including the supervision of his personal investments, and activities involving
professional, charitable, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that such
other activities do not inhibit or prohibit the performance of Employee’s duties
under this Agreement, or conflict in any material way with the business or
interests of the Company; provided, however, that Employee shall report to the
Board on an annual basis all positions held with any other business, civic or
charitable organization.
 

--------------------------------------------------------------------------------


 
1.4             Place of Performance. In connection with his employment with
Company, Employee will be based at the principal executive offices of the
Company, located in Fresno, California.
 

2.
COMPENSATION

 
            2.1          Compensation. As consideration for the services which
Employee renders hereunder, Employee shall be entitled to the following:
 
  (a)        Effective January 1, 2006, an annual base salary of $360,000, less
federal and state income tax withholding and other applicable payroll
withholdings, payable in installments consistent with the payment practices
generally applicable to employees of the Company; provided, however, that such
annual base salary may be increased as determined solely by the Board at an
evaluation meeting to be held during the first quarter of each year of this
Agreement.
 
  (b)        Executive Incentive Compensation. In general, the Company believes
that superior performance of Executive should be rewarded and encouraged by
incentive compensation. Executive shall be entitled each year of this Agreement
to four percent (4%) of the after tax net income of the Company as reported
yearly on a consolidated basis for each year of the term of employment. Such
incentive compensation is subject to the Bank receiving satisfactory CAMEL
ratings on both the Safety and Soundness Examinations and the Compliance
Examinations that are the most recent as of the payment of such incentive
compensation. Subject to the foregoing, Executive shall be authorized to receive
a draw on the incentive compensation on a quarterly basis throughout the year.
During the term of this Agreement, Employee may be paid up to 20% of the
expected annual incentive compensation following the filing of the 10-Q for each
respective quarter based on the unaudited quarterly results as contained in the
Bancshares’ 10-Q for that quarter, with a true up and final payment at the time
of the finalization of the year end financial statements of the Company. However
no quarterly payment as described above, shall exceed 25% of the expected annual
incentive compensation pursuant to Bancshares budget. The year-end payment shall
be conditioned upon the receipt of the audited financial statement for the
Company for the year-end. If the Company does not realize net income in a
quarter then Executive shall not be authorized to receive incentive compensation
for that quarter. In the event that Company has over advanced on the incentive
compensation to Executive in any year, then Executive’s incentive compensation
for the following year shall be reduced by the amount of the over advanced and
Executive shall not be entitled to any quarterly advances on the incentive
compensation until the over advance is repaid in its entirety through the net
income of the Company. The payment of this incentive compensation for any
calendar year during the term shall be paid no later than the 15th day of the
third month following the end of the calendar year for which it was earned,
except as may be delayed because of certain unforeseeable events as set forth in
the final regulations promulgated under Section 409A of the Code.
 

--------------------------------------------------------------------------------


 
  (c)        Bancshares has granted Employee stock options to acquire 25,000
shares of Bancshares common stock effective February 6, 2006 at closing price of
February 6, 2006. The Board may grant Employee additional stock options as
determined solely by the Board at an evaluation meeting to be held during the
first quarter of each year of this Agreement.
 
  (d)        In addition to any other benefits agreements specific to Employee,
participation in all benefit plans or programs sponsored by Company, including,
without limitation, participation in any group health, medical reimbursement,
dental, disability, accidental death or dismemberment or life insurance plan
(the costs, including premiums, of which shall by paid exclusively by Company),
vacation and sick leave; provided that the plan and programs shall be maintained
by Company on terms no less favorable to Employee than those plans and programs
in effect on the date hereof.
 
  (e)        Reimbursement of reasonable and documented expenses incurred by
Employee from time to time in the performance of his duties hereunder including
but not limited to entertainment, meals, travel, cellular phone, and expenses
associated with participation on Company’s Board of Directors.
 
  (f)          Six (6) weeks paid vacation per year, and all paid holidays
observed by Company during the first year of this Agreement. During the second
year, six (6) weeks and two (2) days paid vacation per year, and all paid
holidays observed by Company during the second year of this Agreement. During
the third year and successive years, seven (7) weeks paid vacation per year, and
all paid holidays observed by Company during the third year of this Agreement.
In scheduling vacations, Employee shall take into consideration the needs and
activities of the Company.
 
  (g)        Use of a Bank owned automobile for business and personal use,
together with all reasonable expenses for insurance, fuel, maintenance, repair
and registration. Employee shall keep a log detailing personal use of such
automobile and shall have included in his Form 1099, the value of such personal
use.
 
  (h)        All initiation fees and membership dues associated with the
Employee’s membership in the San Joaquin Country Club.
 
  (i)         The Company will, to the maximum extent permitted by law, defend,
indemnify and hold harmless Employee and his heirs, estate, executors and
administrators against any costs, losses, claims, suites proceedings, damages or
liabilities to which Employee may become subject which arise out of, are based
upon or relate to Employee’s employment by Company (and any predecessor to
Company), or the Employee’s service as an officer or member of the Board of
Directors of Company (or any predecessor to Company), including without
limitation the advance of legal or other expenses reasonably incurred by
Employee in connection with investigation and defending against any such costs,
losses, claims, suits, proceedings, damages or liabilities, provided that any
reimbursement provided by this Section 2.1(i) to Employee for costs or legal
fees arising out of claims made against Employee shall be subject to Section
5.12 herein. The Company shall maintain directors and officers liability
insurance in commercially reasonable amounts (as reasonably determined by the
Board), and Employee shall be covered under such insurance to the same extent as
other senior management employees of the Company.
 
  Not withstanding anything to the contrary contained herein, Employee shall not
be entitled to the payment of any severance benefit to the extent that such
payment shall be deemed a “golden parachute payment” as defined in Section 359.
l(f) of the Federal Deposit Insurance Corporation Rules and Regulations.
 

--------------------------------------------------------------------------------


 
2.2              Illness. Subject to the limitations contained in paragraph 3.2,
if Employee shall be unable to render the services required hereunder on account
of personal injuries or physical or mental illness that do not result in total
disability, he shall continue to receive all payments provided in this
Agreement; provided, however, that any such payments may, at the sole option of
the Company, be reduced by any amount that the Employee receives for the period
covered by such payments as disability compensation under insurance policies, if
any, maintained by the Company or under government programs.
 
2.3              Key Man and Disability Insurance. The Company shall have the
right to obtain and hold a “keyman” life insurance policy on the life of
Employee and/or a disability insurance policy with the Company as the
beneficiary of the policy. Employee agrees to provide any information required
for the issuance of such policy and submit himself to any physical examination
required for such policy.
 

3.
TERM OF EMPLOYMENT AND TERMINATION

 
3.1            Term. Unless sooner terminated pursuant to paragraph 3.2 of this
Agreement, the term of employment hereunder shall be for a three year period
commencing January 1, 2006. The term shall be automatically extended at the end
of each year for an additional year so that at all times this Agreement shall be
for a term of three years unless either party provides written notice of
nonrenewal of this Agreement to the other party prior to January 1 of the next
year.
 
3.2             Duties Upon Termination.
 
  (a)        In the event that employment under this Agreement is terminated,
neither Company nor Employee shall have any remaining duties or obligations
hereunder, except that (i) Employee shall continue to be bound by paragraph 4 of
this Agreement and (ii) in the event that such employment is terminated (A) by
Company for any reason other than “for cause” (as defined below) or (B) by
Employee with “just reason” (as defined below), the Company shall pay or provide
to Employee, or his estate, (I) a lump sum payment, not later than 5 days after
such termination of employment except as required to be delayed pursuant to
Section 5.12 herein, equal to 24 months of Employee’s then base salary at the
time of termination and (II) participation in all benefit plans and programs
sponsored by the Company for executive officers in general, all as set forth in
paragraph 2.1(d) for 24 months following termination.
 

--------------------------------------------------------------------------------


 
  (b)       The Company shall be deemed to have terminated the employment of
Employee “for cause” if, but only if, such termination (i) shall result solely
from Employee’s continued and willful failure or refusal to substantially
perform his duties in accordance with the terms of this Agreement and shall have
been approved by the Board; provided, however, that the Employee first shall
have received written notice specifying the acts or omissions alleged to
constitute such failure or refusal and such failure or refusal continues after
the Employee shall have had reasonable opportunity (but in no event less than
thirty (30) days) to correct the same; (ii) Employee is subject to removal
proceedings brought by a bank regulatory authority; or (iii) Employee is
formally charged with a felony involving dishonesty or moral turpitude;
provided, however, that in the case of clause (ii) next above, if the removal
proceeding is unsuccessful, or in the case of clause (iii) next above, if the
Employee is not convicted of the felony, Employee shall not be treated as having
been terminated “for cause” and shall be entitled to prompt payment of all
amounts described in paragraph 3.2(a)(ii). For purposes of this subparagraph
(b), no act, or failure to act, on the Employee’s part shall be deemed “willful”
unless done, or omitted to be done, by the Employee not in good faith and
without reasonable belief that Employee’s action or omission was in the best
interest of the Company.
 
  (c)        Employee shall be deemed to have terminated his employment with
“just reason” if such termination shall result, in whole or in part, from any of
the following events:
 
(i)
the breach by the Company of any material provision of this Agreement;
   
(ii)
receipt by the Employee of a notice from the Company that the Company intends to
terminate employment under this Agreement;
   
(iii)
the failure of a successor or assign of the Company’s rights under this
Agreement to assume the Company’s duties hereunder;
   
(iv)
the Company directs Employee to perform any unlawful act;
   
(v)
the Employee ceases to be a member of the Board;
   
(vi)
the Employee’s duties are materially reduced;
   
(vii)
a relocation of Employee’s principal place of employment by more than 20 miles
from downtown Fresno, California;
   
(viii)
liquidation or dissolution of Bank; or
   
(ix)
the death or total disability of the Employee.

 
  (d)       The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise.
The Company shall not be entitled to set off against the amounts payable to
Employee under this Agreement any amounts owed to the Company by Employee, any
amounts earned by Employee in other employment after termination of his
employment with Company, or any amounts which might have been earned by Employee
in other employment had he sought such other employment.
 

--------------------------------------------------------------------------------


 
  (e)        Without limiting any other remedies available to the Company, the
payments to be made under this paragraph 3.2 after termination of Employee shall
be subject to the Employee’s execution of a release agreement satisfactory to
the Company and the Employee’s continued compliance with such agreement. Such
release agreement shall contain, but not be limited to, provisions that (i)
Employee shall not disparage Company; (ii) Employee shall not, for a period of
one (1) year following termination, solicit or attempt to solicit, directly or
indirectly any employee or customer of the Company; and (iii) Employee shall
not, directly or indirectly, be employed by, be connected with, or have an
interest of any kind in, any person or entity owning managing, controlling,
operating, or otherwise participating or assisting in any business that is
similar to or in competition with Company or any of its affiliates, within a 20
mile radius of any location where the Company or any subsidiary or parent
thereof has a place of business.
 
3.3            Change of Control. The following Section 3.3 will not be
effective until January 22, 2007, at which time Employee’s Change in Control
Agreement with the Bank expires. From the date of this Agreement through January
22, 2007, Employee’s Change in Control Agreement with the Bank shall remain in
place and shall not be superceded by this Agreement. A “Change in Control” shall
mean the earliest occurrence of one of the following events:
 
A.             A Change In Ownership of Bancshares or the Bank.
 
 A change in ownership of Bancshares or the Bank occurs on the date that any
person (or group of persons) acquires ownership of stock of Bancshares or the
Bank that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of Bancshares or the Bank, respectively.
 
B.              A Change in Effective Control of Bancshares or the Bank.
 
  A change in effective control of Bancshares or the Bank occurs on the date
that:
 
1.  Any person (or group of persons) acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of Bancshares or the Bank possessing
thirty-five percent (35%) or more of the total voting power of the stock of
Bancshares or the Bank, respectively; or
 
2.  A majority of members of Bancshares’ or Bank’s Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of Bancshares’ or the Bank’s Board,
respectively prior to the date of the appointment or election.
 
C.  A Change in Ownership of a Substantial Portion of Bancshares’ or the Bank’s
Assets.
 
 A change in the ownership of a substantial portion of Bancshares’ or the Bank’s
assets occurs on the date that any person (or group of persons) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from Bancshares or the
Bank, respectively that have a total gross fair market value equal to, or more
than, forty percent (40%) of the total gross fair market value of all of the
assets of Bancshares or the Bank, respectively immediately prior to such
acquisition or acquisitions.
 

--------------------------------------------------------------------------------


 
  For the purpose of this Agreement, transfers of the outstanding voting
securities of Bancshares or the Bank made on account of deaths or gifts,
transfers between family members, former spouses or transfers to a qualified
retirement plan maintained by the Bancshares or the Bank shall not be considered
in determining whether there has been a Change in Control.
 
                  In the event of a Change of Control and subject to Section
5.12 herein, Employee shall be paid a lump sum amount in cash equal to three
times the average of the last three (3) years of Employee’s total compensation,
inclusive of Employee’s base annual salary and all incentive compensation
immediately following the date of consummation of the Change of Control. The
Company and Employee acknowledge that limitations on deductibility of the Change
of Control payment herein for federal income tax purposes may be imposed under,
but not limited to Section 280G of the Internal Revenue Code of 1986, as amended
(“Code”), and any successor to Section 280G of the Code. The Change of Control
payment pursuant to the application of this Section 3.3 shall be limited to such
amount that results in the greatest amount of the Change in Control payment that
is deductible by the Company for federal income tax purposes after taking into
account all other compensation payments to or for the benefit of the Employee
that are included in determining the deductibility of such payments under
Section 280G of the Code or any successor to Section 280G of the Code. In the
event that prior to the application of this Section 3.3, all other compensation
payments to or for the benefit of Employee results in the limitation of the
deductibility by the Company of such payments under Section 280G or any
successor to Section 280G of the Code, then no payment shall be made pursuant
this Section 3.3.
 
3.4             Resignation. Employee shall provide at least ninety days notice
of resignation from employment. Company shall have the authority to waive such
notice.
 

4. 
TRADE SECRETS

 
     4.1           Trade Secrets. Employee shall not, without the prior written
consent of the Board in each instance, disclose or use in any way, during the
term of his employment by the Company and for one (1) year thereafter, except as
required in the course of such employment, any confidential business or
technical information or trade secret of the Company acquired in the course of
such employment, whether or not patentable, copyrightable or otherwise protected
by law, and whether or not conceived of or prepared by him (collectively, the
“Trade Secrets”) including, without limitation, any information concerning
customer lists, products, procedures, operations, investments, financing, costs,
employees, accounting, marketing, salaries, pricing, profits and plans for
future development, the identity, requirements, preferences, practices and
methods of doing business of specific parties with whom the Company transacts
business, and all other information which is related to any product, service or
business of the Company, other than information which is generally known in the
industry in which the Company transacts business or is acquired from public
sources; all of which Trade Secrets are the exclusive and valuable property of
the Company; provided, however, that, following termination of employment,
Employee shall be entitled to retain a copy of any rolodex or other compilation
maintained by him of the names of business contacts with their addresses,
telephone numbers and similar information.
 

--------------------------------------------------------------------------------


 
 4.2            Tangible Items. All files, accounts, records, documents, books,
forms, notes, reports, memoranda, studies, compilations of information,
correspondence and all copies, abstracts and summaries of the foregoing, and all
other physical items related to the Company, other than a merely personal item,
whether of a public nature or not, and whether prepared by the Employee or not,
are and shall remain the exclusive property of the Company and shall not be
removed from the premises of the Company, except as required in the course of
employment by the Company, without the prior written consent of the Board in
each instance, and the same shall be promptly returned to the Company by
Employee on the expiration or termination of this employment by the Company or
at any time prior thereto upon the request of the Company.
 
 4.3            Injunctive Relief. Employee hereby acknowledges and agrees that
it would be difficult to fully compensate the Company for damages resulting from
the breach or threatened breach of this paragraph 4 and, accordingly, that the
Company shall be entitled to seek temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
to enforce such provisions without the necessity of proving actual damages and
without the necessity of posting any bond or other undertaking in connection
therewith. This provision with respect to injunctive relief shall not, however,
diminish the Company’s right to claim and recover damages.
 
                4.4             “Company”. For the purposes of this paragraph 4
of the Agreement only, the term “Company” shall include United Security Bank,
United Security Bancshares, their successors, assigns and nominees, and all
individuals, corporations and other entities that directly, or indirectly
through one or more intermediaries, control or are controlled by or are under
common control with any of the foregoing.
 

5.
MISCELLANEOUS

 
5.1             Severable Provisions. The provisions of this Agreement are
severable, and if any one or more provision may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.
 
5.2             Successors and Assigns. All of the terms, provisions and
obligations of this Agreement shall inure to the benefit of and shall be binding
upon the parties hereto and their respective heirs, representatives, successors
and assigns. Notwithstanding the foregoing, neither the Agreement nor any rights
hereunder shall be assigned, pledged, hypothecated or otherwise transferred by
Employee without the prior written consent of the Board in each instance.
 

--------------------------------------------------------------------------------


 
5.3             Governing Law. The validity, construction and interpretation of
this Agreement shall be governed in all respects by the laws of the State of
California applicable to contracts made and to be performed within that State.
 
                5.4             Headings. Paragraph and subparagraph headings
are not to be considered part of the Agreement and are included solely for
convenience and reference and in no way define, limit or describe the scope of
the Agreement or the intent of any provisions hereof.
 
5.5             Entire Agreement. The Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and
supersedes all prior agreements, understanding, negotiations and discussions,
whether oral or written, relating to the subject matter of the Agreement, except
as expressly stated in Section 3.3. No supplement, modification, waiver or
termination of the Agreement shall be valid unless executed by the party to be
bound thereby. No waiver of any of the provisions of the Agreement shall be
deemed to or shall constitute a waiver of any other provisions hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
 
5.6             Notice. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given (i) if
personally delivered, when so delivered, (ii) if mailed, one (1) week after
having been placed in the United States mail, registered or certified, postage
prepaid, addressed to the party to whom it is directed at the address set forth
below or (iii) if given by telecopier, when such notice or other communication
is transmitted to the telecopier number specified below and the appropriate
answerback confirmation is received. Either party may change the address to
which such notices are to be addressed by giving the other party notice in the
manner herein set forth.
 
                5.7            Attorneys’ Fees. In the event either party takes
legal action to enforce any of the terms of the Agreement, the unsuccessful
party to such action shall pay the successful party to such action shall pay the
successful party’s expenses, including attorneys’ fees, incurred in such action.
 
                5.8             Third Parties. Nothing in the Agreement,
expressed or implied, is intended to confer upon any person other than the
Company or the Employee any rights or remedies under or by reason of the
Agreement.
 
                5.9            Arbitration. Any controversy arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
referred to arbitration before the American Arbitration Association strictly in
accordance with the terms of this Agreement and the substantive law of the State
of California. The board of arbitrators shall convene at a place mutually
acceptable to the parties in the State of California and, if the place of
arbitration cannot be agreed upon, arbitration shall be conducted in Anaheim.
The parties hereto agree to accept the decision of the board of arbitrators, and
judgment upon any award rendered hereunder may be entered in any court having
jurisdiction thereof. Neither party shall institute a proceeding hereunder until
that party has furnished to the other party, by registered mail, at least thirty
(30) days’ prior written notice of its intent to do so.
 

--------------------------------------------------------------------------------


                
                5.10           Construction. If any part of this Agreement is
deemed to be unclear or ambiguous, it shall be construed as if it were drafted
jointly by the parties. Each party hereto acknowledges that no party was in a
superior bargaining position regarding the substantive terms of this Agreement.
 
                5.11           Consent to Jurisdiction. Subject to paragraph
5.9, each party hereto, to the fullest extent it may effectively do so under
applicable law, irrevocably (i) submits to the exclusive jurisdiction of any
court of the State of California or the United States of America sitting in the
City of Fresno over any suit, action or proceeding arising out of or relating to
this Agreement, (ii) waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subjection to the jurisdiction of
any such court, any objection that it may now or hereafter have to the
establishment of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum, (iii) agrees that a
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon such party and may be enforced in the courts of
the United States of America or the State of California (or any other courts to
the jurisdiction of which such party is or may be subject) by a suit upon such
judgment and (iv) consents to process being served in any such suit, action or
proceeding by mailing a copy thereof by registered or certified air mail,
postage prepaid, return receipt requested, to the address of such party
specified in or designated pursuant to paragraph 5.6. Each party agrees that
such service (i) shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon and personal delivery to such party.
 
5.12           Compliance with Section 409A of the Code. If the Employee is a
key employee of the Company as defined in Section 416(i) (without regard to
paragraph 5 thereof) of the Code and if any stock of the Company is publicly
traded on an established securities market or otherwise, then the benefit
payments to Employee pursuant to Section 3.2 and Section 3.3 of this Agreement
following Employee’s Separation of Service for any reason other than death shall
be deferred for a period of at least six months after the date of Separation of
Service at which time the first payment of such benefit payment shall on the
first day of the seventh month following the date of Employee’s Separation of
Service and be equal to the amount of payments that would have otherwise been
paid to Employee if Employee were not a key employee.


  The term “Separation from Service” means the termination of the Employee’s
employment with the Company for reasons other than death or Disability. Whether
a Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Employee’s employment and
whether the Company and the Employee intended for the Employee to provide
significant services for the Employer following such termination. A termination
of employment will be considered a Separation from Service if the Employee’s
services provided to the Company are reasonably expected to permanently decrease
to an annual rate that is twenty percent (20%) or less of the services rendered,
on average, during the immediately preceding three full calendar years.
Furthermore, a termination of employment will not be considered a Separation
from Service, if  the Employee continues to provide services to the Company in a
capacity other than as an employee of the Employer at an annual rate that is
fifty percent (50%) or more of the services rendered, on average, during the
immediately preceding three years.
 
 
 

--------------------------------------------------------------------------------

 
 
 This Agreement shall at all times be administered in compliance with the
requirements of §409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the date and year first
set forth above.
 
  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first set forth above.
 

        United Security Bank  
   
   
    By:    /s/ Kenneth L. Donahue  
Its

--------------------------------------------------------------------------------

SVP / CFO


 

        United Security Bancshares  
   
   
    By:   /s/ Ronnie D. Miller    
Its

--------------------------------------------------------------------------------

 Vice Chairman

 

        EMPLOYEE  
   
   
    By:    /s/ Dennis R. Woods    
Its

--------------------------------------------------------------------------------

 Dennis R. Woods

 

--------------------------------------------------------------------------------


 